ACCEPTED
                                                                                             12-15-00105-CV
                                                                                TWELFTH COURT OF APPEALS
                                                                                              TYLER, TEXAS
                                                                                       11/30/2015 1:59:32 PM
                                                                                                   Pam Estes
                                                                                                      CLERK

                              No. 12-15-00105-CV
                                                                             FILED IN
                       In the Twelfth Court of Appeals                12th COURT OF APPEALS
                                                                           TYLER, TEXAS
                               Tyler, Texas                           11/30/2015 1:59:32 PM
                                                                             PAM ESTES
                                                                               Clerk

                    Consolidated Property Interests, LLC
                                                    Appellant

                                          v.

                         Jerry Payne and Penny Payne
                                                   Appellees


                    Appealed from the 273rd Judicial District Court
                                Sabine County, Texas


                      UNOPPOSED MOTION TO EXTEND
                   TIME TO FILE APPELLANT’S REPLY BRIEF




Brent L. Watkins                                          Greg Smith
Texas Bar No. 24033312                                    Texas Bar No. 18600600
SKELTON SLUSHER                                           RAMEY & FLOCK, P.C.
1616 S. Chestnut                                          100 E. Ferguson, Suite 500
Lufkin, Texas 75902                                       Tyler, Texas 75702
Telephone: 936-632-2300                                   Telephone: 903-597-3301
Facsimile: 936-632-6545                                   Facsimile: 903-597-2413
bwatkins@skeltonslusher.com                               gsmith@rameyflock.com


                      ATTORNEYS FOR APPELLANT
TO THE HONORABLE COURT OF APPEALS:

        Appellant, Consolidated Property Interests, LLC, asks the Court to extend

the time for filing its reply brief by 21 days, to and including Monday,

December 21, 2015.

                                       1.
                        Information Required by Rule 10.5,
                                 Tex. R. App. P.

The following information supports this request.

(i)     Appellant’s reply brief is currently due to be filed November 30, 2015.

(ii)    Appellant requests that the deadline for filing its brief be extended by 21

        days, to and including Monday, December 21, 2015.

(iii)   This is Appellant’s first request to extend the reply briefing deadline.


                                         2.
                            Facts Explaining the Need to
                            Extend the Briefing Deadline

        Counsel is unable to complete the reply brief and secure the necessary client

review and approval by the current deadline. Besides work on this brief,

Greg Smith, lead counsel on appeal, has been and will be required to divide his

available briefing time among the following matters:




                                            2
      (i)     No. 14-0135, Margaret Taylor Riess and Barrett Riess vs. Petroreal, Inc.,

              James E. Hightower, and Lynn Bryant, In the 3rd District Court of

              Houston County, Texas (summary-judgment);

      (ii)    No. 12-0517, Harleton Oil & Gas, Inc. v. Frank M. Bufkin, III, et al., In

              the 71st Judicial District Court of Harrison County, Texas (summary-

              judgment);

      (iii)   No. 12-14-00288-CV, J. Mark Swinnea v. ERI Consulting Engineers, Inc.

              and Larry Snodgrass, In the Twelfth Court of Appeals, Tyler, Texas (oral

              argument); and

      (iv)    No. 12-14-00323, David Tubb and Superior Shooting System, Inc. v. Aspect

              International, Inc. and James Sterling, In the Twelfth Court of Appeals,

              Tyler, Texas (oral argument).

                                              3.

      This motion is not sought solely for delay, but in the interest of justice and

to ensure that Appellant’s reply brief sufficiently aids the Court’s decisional

process.


                                           4.
                           Conference with Opposing Counsel

      John Seale, counsel for Appellees, states that the relief requested in this

motion is unopposed.


                                              3
                                      5.
                             Conclusion and Prayer

      Appellant, Consolidated Property Interests, LLC, prays that the Court would

extend the time for filing its appellant’s reply brief by 21 days, to and including

Monday, December 21, 2015.

                                            Respectfully submitted,



                                               /s/ Greg Smith
                                            Greg Smith
                                            State Bar No. 18600600
                                            RAMEY & FLOCK, P.C.
                                            100 East Ferguson, Suite 500
                                            Tyler, TX 75702
                                            Telephone: (903) 597-3301
                                            Facsimile: (903) 597-2413
                                            gsmith@rameyflock.com

                                            Brent L. Watkins
                                            State Bar No. 24033312
                                            SKELTON SLUSHER
                                            1616 S. Chestnut
                                            Lufkin, TX 75902
                                            Telephone: (936) 632-2300
                                            Facsimile: (936) 632-6545
                                            bwatkins@skeltonslusher.com

                                            COUNSEL FOR APPELLANT




                                        4
                              Certificate of Service

      The undersigned certifies that a copy of the above and foregoing document

was served upon counsel for Appellees in accordance with the applicable Texas

Rules of Civil Procedure on this the 30th day of November, 2015, on the following:

      Efiling – katiemorgan@yahoo.com
      John H. Seale
      Attorney at Law
      P. O. Box 480
      Jasper, TX 75951


                                                /s/ Greg Smith
                                              Greg Smith




                                        5